DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-12, 17, 24-26 and 30-31 have been presented for examination on the merit. 
Election/Restrictions
Claims 17, 24-26 and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/19/22.
The traversal is based on the argument that the claims do not recite “at least one cryoprotective additive” as alleged by the examiner” and that the special technical feature “represents a contribution over the prior art” (See Remarks, pages 7-8). 
The arguments are not persuasive because as shown Charney et al teach a dry powder composition comprising ketamine hydrochloride for inhalation. Charney et al disclose that the administration can be nasal or pulmonary administration and provides suggestions on the amount and additives. 
It is noted that the Restriction erroneously stated cryoprotective additive, which should have been carbohydrate additive, as stated in claim 8. This was a typographical error. Charney et al teach carbohydrate additives as well. 
The restriction is maintained and made final. 
Accordingly, elected claims 1 and 3-12 are under examination. Claim 12 is examined based on elected species of “composition formulated for administration via pulmonary route and is comprised in a capsule with single nominal unit dose”.  Claims 17, 24-26 and 30-31 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a dry powder composition being delivered to the lung having median particle diameter of 1-10 µm, does not reasonably provide enablement for pulmonary delivery of particles with a d90 of 3-35 µm.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
As evidenced by the prior art’s teaching such as Myers (attached) particles with a diameter of larger than 10 µm are deposited in the oropharyngeal cavity and are too big to be delivered to the lung. 
Myers teach that “Optimal particle size for most inhaled respiratory medications to achieve deposition in the periphery of the lung falls into the particle size range of 1–5 µm. As particle size increases above 5 µm, aerosol deposition shifts from the periphery of the lung to the conducting airways. Oropharyngeal deposition increases as particle size increases above 10 µm. Exhaled loss is high with very small particles of 1 µm or less (See Page 1964, 2nd Col., 3rd para). 
Also, Staniforth et al (US 20150050350) teach that “Respirable particles are generally considered to be those with diameters from 0.5 to 6 µm, as they are capable of penetrating into the lower lungs, i.e. the bronchiolar and alveolar sites, where absorption takes place. Larger particles are mostly deposited in the oropharyngeal cavity so they cannot reach said sites, whereas the smaller ones are exhaled (See [0008]).
The specification does not provide support for larger particles being effectively delivered to the lung, as claimed. Claim 9 thus, fails to comply with scope of enablement requirements.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3-12 are indefinite because claim 1 is drawn to a dry powder composition comprising ketamine formulated to deliver an effective amount of ketamine to a subject. The claims are indefinite because it is not clear what the said amount is effective for. The claims are drawn to a product/ composition, not a method and there is no treatment limitation.  
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the upper limit of a range. Claim 11 recites the limitation of at least 40%. The upper limit is not disclosed and is not clear if the emitted dose can be 100%. Specification does not support this inferred limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charney et al (US 20170151191).

Charney et al teach methods and compositions for the treatment of treatment-resistant depression and intranasal administration of ketamine which is effective to ameliorate the symptoms of treatment-resistant depression a composition comprising ketamine to the patient at a dosage sufficient to reduce or eliminate the symptoms of the treatment-resistant depression. In more specific embodiments, the ketamine is in a pharmaceutically acceptable carrier and is administered at a dose of between about 0.1 mg/kg per day to about 3.0 mg/kg/day (See [0015] and [0021]). 
In an embodiment, the aerosol formulation of ketamine is provided as a dry powder aerosol formulation in which the ketamine is present as a finely divided powder. The dry powder formulation can further comprise a bulking agent, such as, lactose, sorbitol, sucrose and mannitol, or carbohydrates, such as glucose, galactose or mannose, and the like or dispersing agents (See [0063], [0102] and [0104]). 
Suitable dispersing agents are well known in the art, and include surfactants and the like. Amounts of surfactants used range from 0.001 and 4% by weight of the formulation (See [0089]).
Charney et al also disclose a method that comprises intranasal administration of a single dose of the ketamine. Alternatively, multiple doses of ketamine may be administered (See [0017]).
	Charney et al disclose that a treatment of depression was achieved more satisfactory by nasal administration of 8-32 mg of ketamine, corresponding to 0.13 to 0.53 mg/kg of body weight (See [0067]). 
Charney et al further disclose that in a specific embodiment, the dose of ketamine is about 0.01 mg per kg of body weight (0.01 mg/kg) to about 1 mg/kg; preferably about 0.05 mg/kg to about 0.7 mg/kg. The dose ranges from about 1 mg to about 250 mg. Thus, for example, intranasal formulations respectively containing total intranasal doses of 1 mg, 2 mg, 4 mg, 5 mg, 10 mg, 95 mg, 100 mg, are specifically contemplated. Preferably, the effective dose is titrated under the supervision of a physician or medical care provider, so that the optimum dose for the particular application is accurately determined (See [0076] and [0098]). 
	The disclosure is broadly directed to a method for treating treatment-resistant depression via nasal or pulmonary administration of ketamine by inhalation (See [0056]).  Charney et al disclose that “The present invention contemplates pulmonary administration through an inhaler” (See [0081] and [0084]). 
Inventors also disclose that “an aerosol formulation is a formulation comprising ketamine for nasal inhalation or pulmonary administration (See [0086]) and “the term "inhaler" refers both to devices for nasal and pulmonary administration of a drug, e.g., in solution, powder and the like” (See [0087]). 
	Charney et al also disclose that ketamine hydrochloride was administered successfully to treat phantom limb pain (See [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Staniforth et al (US 20150050350).

Staniforth et al teach a powder for use in a dry powder inhaler comprises a fraction of fine particle size constituted by a mixture of physiologically acceptable excipient and an additive; and at least one active ingredient. The powder is suitable for efficacious delivery of active ingredients into the low respiratory tract of patients and a formulation to be administered as dry powder for inhalation which is freely flowable, can be produced in a simple way, is physically and chemically stable and capable of delivering accurate doses and/or high fine particle fraction of low strength active ingredients by using a high- or medium resistance device. Good performance in terms of emitted dose and fine particle fraction (respirable fraction) (See abstract and [0016]).   
Staniforth et al exemplifies two formulations wherein the FPF is at least 40% (See Tables 3 and 5 below). 

    PNG
    media_image1.png
    142
    461
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    130
    443
    media_image2.png
    Greyscale


Satniforth et al also disclose that advantageously, at least 90% (i.e. D90) of the particles of the drug have a particle size less than 10 µm, preferably less than 6 µm (See [0092]).  The formulation mixture was characterised by its density/flowability parameters and uniformity of distribution of the active ingredient (See [0110]). 
The particle size distribution is also suggested as seen below. 

    PNG
    media_image3.png
    162
    511
    media_image3.png
    Greyscale

Staniforth et al disclose that advantageously the additive material is an anti-friction agent (glidant) and will give better flow of powder in the dry powder inhaler which will lead to a better dose reproducibility from the inhaler device (See [0064]). The additive material may comprise one or more amino acids including leucine, isoleucine, lysine, valine, methionine, phenylalanine. The additive material may include or consist of one or more surface active materials, in particular lecithin, e.g.  soya lecithin, magnesium stearate, etc (See [0070], [0072]-[0073]). 
It is important for the additive material to be added in a small amount. For example, magnesium stearate is highly surface active and should therefore be added in small amounts, for example, 2% by weight based on the weight of the formulation (See [0076]).
In a preferred embodiment, Staniforth et al disclose the formulation being composed of 98% by weight of a-lactose monohydrate and 2% by weight of magnesium stearate (See [0083]). 
The said powders may advantageously be for use in pain relief and comprise an active agent including ketamine, lignocaine, etc (See [0099]). 
	It is disclosed that DPIs can be divided into two basic types: 
i) single dose inhalers, for the administration of pre-subdivided single doses of the active compound; ii) multidose dry powder inhalers (MDPIs), either with pre-subdivided single doses or pre-loaded with quantities of active ingredient sufficient for multiple doses; each dose is created by a metering unit within the inhaler (See [0006]). 
	Staniforth et al further state that the said formulation was loaded into gelatin capsules (See [0160]). 
	It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Staniforth et al to arrive at the instant invention. It would have been obvious to do so because while Staniforth et al do not exemplify a composition as claimed, they provide sufficient teachings and motivation to make the invention as claimed. 
Specifically, Staniforth et al teach a dry powder formulation comprising an active agent, wherein the active agent may be ketamine for inhalation via a dry powder inhaler to a subject’s lung and teach the advantage of adding a carrier material and an additive such as magnesium stearate and provide guidance on the concentration ranges, particle size diameters and their distribution and emitted dose. Staniforth et al teach that such formulations provide improved stability, and bioavailability and are suitable and effective drug delivery method.  
         In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Holtman et al (US 20080132531).

Holtman et al teach methods of alleviating pain with the administration of norketamine with a narcotic (See Abstract). 
It is disclosed that Norketamine (2-(2-chlorophenyl)-2-amino-cyclohexanone) is one of the principal metabolic products of ketamine (2-(2-chlorophenyl)-2-(methylamino)-cyclohexanone). Current pharmaceutical compositions of ketamine are racemic mixtures of S- and R-ketamine, though S-ketamine has been found recently to be twice as potent as R-ketamine and to allow faster recovery with fewer negative side effects than the racemic mixture (See [0003]).
Holtman et al provide a drug composition comprising racemic norketamine, (S)-norketamine, (R)-norketamine, their respective salts, solvates, or prodrugs thereof (See [0010]). In specific embodiments, norketamine refers to salts of norketamine, such as norketamine hydrochloride (See [0046]). 
The said compositions may be delivered by any of a number of routes, including transdermal, nasal, pulmonary administration by inhalation, etc (See [0015]). 
The said formulation is a dry powder formulation in which the norketamine/narcotic composition is present as a finely divided powder. The dry powder formulation can further comprise a bulking agent, such as lactose, sorbitol, sucrose and mannitol, or the norketamine/opioid compositions may be associated with carrier particles (See [0017]). 
Exemplary dosage ranges are 0.05 to 500 mg/kg, more preferably 0.5 to 50 mg/kg (See [0052]).  The dose of norketamine and narcotic, individually, is about 0.01 mg per kg of body weight (0.01 mg/kg) to about 200 mg/kg; preferably 1 mg/kg to about 50 mg/kg (See [0095]). 
For pulmonary and nasal transmucosal administration of norketamine and narcotic, Holtman et al teach formulations comprising norketamine/opioid compositions for use in a wide variety of devices. Norketamine/opioid compositions, optionally combined with a dispersing agent, or dispersant, can be administered in a pulmonary formulation as a dry powder (See [0108]). 
Holtman et al state that, the term "aerosol" refers to suspension in the air. In particular, aerosol refers to a pulmonary formulation comprising a norketamine/opioid for inhalation or pulmonary administration, and the term "inhaler" refers both to devices for nasal-transmucosal and pulmonary administration of a drug, e.g., in solution, powder and the like. For example, the term "inhaler" is intended to encompass a dry powder inhaler (See [0109]-[0110]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Holtman et al to arrive at the instant invention. It would have been obvious to do so because while Holtman et al do not exemplify a composition as claimed, they provide sufficient teachings and motivation to make the invention as claimed. 
Specifically, Holtman et al teach a dry powder formulation comprising an active agent, wherein the active agent may be ketamine for inhalation via a dry powder inhaler to a subject’s lung and teach the advantage of adding a bulking agent and an additive such as dispersing agent and provide guidance on the dosages. 
         In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Claims 1, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Whitfield et al (US 20150328159).

Whitfield et al teach microparticles comprising an immunosuppressant and optionally a pharmaceutically acceptable excipient or carrier, such as a saccharide, amino acid, a sugar alcohol or a mixture thereof, and having a median geometric diameter of less than, or equal to, about 10 µm (See abstract).
It is disclosed that the MMAD may be less than 10 µm or less than 5 µm, such as from 1 to 3 µm (See [0041] and [0167]). 
Whitfield et al disclose the particle size distribution most effective for pulmonary deposition of active agents, including D10, D50 and D90 values as seen below. (Table 5). 

    PNG
    media_image4.png
    264
    393
    media_image4.png
    Greyscale

The fine particle fraction (less than 6.5 µm or 5.8 µm) is from about 20 to 90%, from about 30 to 70%, or from about 40 to 60% of the delivered dose (See [0189]). 
The agent or microparticles may comprise ketamine (See [0089]). 
The said powders may be suitable for systemic or topical delivery via pulmonary or nasal routes. The microparticles may be used in conjunction with an inhalation device such as a dry powder inhaler. For example, an inhaler may comprise microparticles or a powder. The inhaler may be a dry powder inhaler (See [0212]-[0213]). 
In one embodiment, a container is provided comprising the said powder or microparticles which may be a capsule, blister, reservoir or other receptacle for housing the powder (See [0207]). The inhalers include unit-dose preloaded/reloadable and multi-dose dry powder inhalers (See [0219]). 
Whitfield et al disclose that the said microparticles and/or powders may further comprise a force control agent (FCA), which includes an amino acid such as leucine, or a surface-active material such as lecithin or magnesium stearate. The force control agents preferably exhibit anti-adherent and/or anti-friction properties, such as to reduce the attractive force between particles and excipient particles (See [0221]). 
The said force control agent, selected from leucine, lecithin or magnesium stearate in the form of particles, may be present in an amount of less than 10 wt. % based on the weight of the microparticles or powder, not more than 2 wt. % or less than 1.5 wt. % or less than 1 wt. % or from about 0.1 to 1.3 wt. % (See [0223]-[0224]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Whitfield et al to arrive at the instant invention. It would have been obvious to do so because while Whitfield et al do not exemplify a composition as claimed, they provide sufficient teachings and motivation to make the invention as claimed. 
Specifically, Whitfield et al teach a dry powder formulation comprising an active agent, wherein the active agent may be ketamine for inhalation via a dry powder inhaler to a subject’s lung and teach the advantage of adding a carrier material and an additive such as an amino acid or magnesium stearate and provide guidance on the concentration ranges, particle size diameters and their distribution and emitted dose. 
         In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claims 1, 3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Charney et al (US 20170151191) in view of Staniforth et al (US 20150050350).

Charney et al’s disclosure are delineated above and incorporated herein. Charney et al lack specific disclosure on the amounts of additive material, particle size distribution and emitted dose. These are known in the art as shown by Staniforth et al. 

	Staniforth et al’s teachings are delineated above and incorporated herein.  

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Staniforth et al with that of Charney et al to arrive at the instant invention.
It would have been obvious to do so because Charney et al teach a dry powder formulation for nasal or pulmonary inhalation to a subject in need of ketamine or ketamine hydrochloride. While Charney et al teach administration of dry powder formulations, they are silent with regards to the emitted dose or particle size range distribution or the composition being stored in or administered from a single dose capsule.     
  Staniforth et al teach a dry powder formulation comprising an active agent, wherein the active agent may be ketamine for inhalation via a dry powder inhaler to a subject’s lung and teach the advantage of adding a carrier material and an additive such as magnesium stearate and provide guidance on the concentration ranges, particle size diameters and their distribution and emitted dose. Staniforth et al teach that such formulations provide improved stability, and bioavailability and are suitable and effective drug delivery method.  
As such one of ordi9nary skill in the art would have been more than motivated to have combined the teachings of Staniforth et al with that of Charney et al and have delivered ketamine or ketamine hydrochloride of Charney et al at the suggested doses, particle size range and emitted dose of Staniforth et al with a reasonable expectation of success as Staniforth et al disclose their formulations having improved stability and bioavailability. 
         In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Charney et al (US 20170151191) in view of Jonkman et al (Pharmacokinetics and bioavailability of inhaled esketamine in healthy volunteers).

	Charney et al’s disclosure are delineated above and incorporated herein. Charney et al lack specific disclosure on the ketamine salt being esketamine hydrochloride. This would have been obvious over the teaching of Jonkman et al. 

	Junkman et al discloses that ketamine is a potent analgesic and antidepressant (See abstract). Jonkman et al performed a study on esketamine inhalation in healthy volunteers. The dose was 5 mg/mL (See page 2, 1st col, 1st full para). The material administered is KETANEST-S, (as evidenced by Pfizer safety data sheet, provided) a synonym for S-KETAMIN is S-(+)-Ketamine hydrochloride, Esketamine hydrochloride (See page 2, 2nd col, Study design). 	
	Jonkman et al conclude that they have successfully developed a pharmacokinetic model of esketamine inhalation” for an out of hospital use (See page 9, conclusion). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Jonkman et al with that of Charney et al to arrive at the instant invention.
It would have been obvious to do so because Charney et al teach a dry powder formulation for nasal or pulmonary inhalation to a subject in need of ketamine or ketamine hydrochloride. However, Charney et al does not expressly disclose wherein the ketamine is esketamine hydrochloride. 
  Jonkman et al teach that inhaled esketamine (hydrochloride) was successfully administered and achieved effective results. Jonkman et al conclude that inhaled eketamine is a suitable dosage form for patients to use out of hospital. 
As such one of ordinary skill in the art would have been more than motivated to have selected Jonkman et al’s esketamine hydrochloride as the ketamine of choice taught by Charney et al with a reasonable expectation of success. 
         In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/281,136 (US 20210353560) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
The examined claim 1 is drawn to a dry powder composition comprising ketamine or its pharmaceutically acceptable salt (for administration to the lung). 
The reference claim 1 is also drawn to an inhalable composition comprising ketamine or its pharmaceutically acceptable salt for use in treating depression …. .
The difference between the recited claim of the instant application and the recited claim of copending Application is that the reference application claim states the administration of the composition for treating depressions and details its sequence of administration, whereas examined claim 1 does not recite the administration.         However, the recited claims are not mutually exclusive since the claims are drawn to the same composition and how it is administered or what it treats are not relevant limitations of the composition.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-12 are rejected. Claims 17, 24-26 and 30-31 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616